UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK

 

MICHELE MARY JAMES 18-CV-0936-MJR
DECISION AND ORDER
Plaintiff,
-\-

COMMISSIONER OF SOCIAL SECURITY,

Defendant.

 

As set forth in the Standing Order of the Court regarding Social Security Cases
subject to the May 21, 2018, Memorandum of Understanding, the parties have consented
to the assignment of this case to the undersigned to conduct all proceedings, including
the entry of final judgment, as set forth in 42 U.S.C. § 405(g). (Dkt. No. 13)

Plaintiff Michele Mary James (“plaintiff”) brings this action pursuant to 42 U.S.C.
§§ 405(g) and 1383(c)(3) seeking judicial review of the final decision of the Commissioner
of Social Security (“Commissioner or “defendant”) denying her application for
Supplemental Security Income (“SSI”) under the Social Security Act (the “Act”). Both
parties have moved for judgment on the pleadings pursuant to Rule 12(c) of the Federal
Rules of Civil Procedure. For the following reasons, plaintiff's motion (Dkt. No. 8) is

denied, and defendant's motion (Dkt. No. 11) is granted.
BACKGROUND"

Plaintiff filed the instant application for SSI on November 4, 2013, alleging disability
as of February 1, 2007. (Tr. 44, 762)" The State agency denied initially her claims. (Tr.
762-75) Plaintiff subsequently requested a hearing before an Administrative Law Judge
("ALJ"), and appeared with counsel for a hearing before ALJ Brian LeCours on May 31,
2016. (Tr. 723-61) On June 17, 2016, the ALJ issued an unfavorable decision finding
plaintiff not disabled. (Tr. 41-56) The Appeals Council denied review on November 22,
2017. (Tr. 2-6) Following an extension of time granted by the Appeals Council, this action
commenced. (Tr. 1; Dkt. No. 1)

DISCUSSION

I, scope of Judicial Review

The Court's review of the Commissioner's decision is deferential. Under the Act,
the Commissioner's factual determinations “shall be conclusive” so long as they are
“supported by substantial evidence,” 42 U.S.C. §405(g), that is, supported by “such
relevant evidence as a reasonable mind might accept as adequate to support [the]
conclusion,” Richardson v. Perales, 402 U.S. 389, 401 (1971) (internal quotation marks
and cifation omitted). “The substantial evidence test. applies not only to findings on basic
evidentiary facts, but also to inferences and conclusions drawn from the facts.” Smith v.
Colvin, 17 F. Supp. 3d 260, 264 (W.D.N.Y. 2014). “Where the Commissioner's decision

rests on adequate findings supported by evidence having rational probative force,” the

 

' The. Court presumes the parties’ familiarity with plaintiff's medical history, which is summarized in the

moving papers. The Court has reviewed the medical record, but cites only the portions of it that are relevant
to the instant decision.

? Citations to “Tr.__” refer to the pages of the administrative transcript. (Dkt. No. 5)

2
Court may “not substitute [its] judgment for that of the Commissioner.” Veino v. Barnhart,
312 F.3d 578, 586 (2d Cir, 2002). Thus, the Court's task is to ask “‘whether the record,
read as a whole, yields such evidence as would allow a reasonable mind to accept the
conclusions reached’ by the Commissioner.” Silvers v. Colvin, 67 F. Supp. 3d 570, 574
(W.D.N.Y. 2014) (quoting Sample v. Schweiker, 694 F.2d 639, 642 (9th Cir. 1982)).

Two related rules follow from the Act's standard of review. The first is that "i]t is
the function of the [Commissioner], not [the Court], to resolve evidentiary conflicts and to
appraise the credibility of witnesses, including the claimant.” Carroll v. Sec’y of Health &
Human Servs., 705 F.2d 638, 642 (2d Cir. 1983). The second rule is that “[g]enuine
conflicts in the medical evidence are for the Commissioner to resolve.” Veino, 312 F.3d
at 588. While the applicable standard of review is deferential, this does not mean that the
Commissioner’s decision is presumptively correct. The Commissioner's decision is, as
described above, subject to remand or reversal if the factual conclusions on which it is
based are not supported by substantial evidence. Further, the Commissioner’s factual
conclusions must be applied to the correct legal standard. Kohler v.. Astrue, 546 F.3d
260, 265 (2d Cir. 2008). Failure to apply the correct legal standard is reversible error. /d.

HH. Standards for Determining “Disability” Under the Act

A “disability” is an “inability to engage in any substantial gainful activity by reason
of any medically determinable physical or mental impairment which can be expected to
result in death or which has lasted or can be expected to last for a continuous period of
not less than 12 months.” 42 U.S.C. §423(d)(1)(A). The Commissioner may find the
claimant disabled “only if his physical or mental impairment or impairments are of such

severity that he is not only unable to do his previous work but cannot, considering his age,
education, and work experience, engage in any other kind of substantial gainful work
which exists in the national economy, regardiess of whether such work exists in the
immediate aréa in which he lives, or whether a specific job vacancy exists for him, or
whether he would be hired if he applied for work.” fd. §423(d)(2)(A). The Commissioner
must make these determinations based on “objective medical facts, diagnoses or medical
opinions based on these facts, subjective evidence of pain or disability, and . . . [the
claimant's] educational background, age, and work experience.” Dumas v. Schweiker.
712 F.2d 1545, 1550 (2d Cir. 1983) (first alteration in original) (quoting Miles v. Harris,
645 F.2d 122, 124 (2d Cir. 1981)).

To guide the assessment of whether a claimant is disabled, the Commissioner has
promulgated a “five-step sequential evaluation process.” 20 C.F.R. §404.1520(a)(4).
First, the Commissioner determines whether the claimant is “working” and whether that
work “is substantial gainful activity.” /d. §404.1520(b). If the claimant is engaged in
substantial gainful activity, the claimant is “not disabled regardless of [his or her] medical
condition or... age, education, and work experience.” /d. Second, if the claimant is not
engaged in substantial gainful activity, the Commissioner asks whether the claimant has
a “severe impairment.” /d. §404.1520(c). To make this determination, the Commissioner
asks whether the claimant has “any impairment or combination of impairments which
significantly limits [the claimant's] physical or mental ability to do basic work activities.”
id. As with the first step, if the claimant does not have a severe impairment, he or she is
not disabled regardless of any other factors or considerations. /d. Third, if the claimant
does have a severe impairment, the Commissioner asks two additional questions: first,

whether that severe impairment meets the Act's duration requirement, and second,
whether the severe impairment is either listed in Appendix 1 of the Commissioner's
regulations or is “equal to” an impairment listed in Appendix 1. fd. §404.1520(d). If the
claimant satisfies both requirements of step three, the Commissioner will find that he or
she is disabled without regard to his or her age, education, and work experience. /d.

if the claimant does not have the severe impairment required by step three, the
Commissioner's analysis proceeds to steps four and five. Before doing so, the
Commissioner must “assess and make a finding about [the claimant's] residual functional
capacity ["RFC”] based on all the relevant medical and other evidence” in the record. /d.
§404.1520(e). RFC “is the most [the claimant] can still do despite [his or her] limitations.”
fd. §404.1545(a)(1). The Commissioner's assessment of the claimant's RFC is then
applied at steps four and five. At step four, the Commissioner “comparef{s] [the] residual
functional capacity assessment . . . with the physical and mental demands of [the
claimant's] past relevant work.” Id, §404.1520(f). If, based on that comparison, the
claimant is able to perform his or her past relevant work, the Commissioner will find that
the claimant is not disabled within the meaning of the Act. Jd. Finally, if the claimant
cannot perform his or her past relevant work or does not have any past relevant work,
then at the fifth step the Commissioner considers whether, based on the claimant’s RFC,
age, education, and work experience, the claimant “can make an adjustment to other
work.” /d. §404.1520(g)(1)._ If the claimant can adjust to other work, he or she is not
disabled. /d. If, however, the claimant cannot adjust to other work, he or she is disabled
within the meaning of the Act. /d.

The burden through steps one through four described above rests on the claimant.

If the claimant carries their burden through the first four steps, “the burden then shifts to
the [Commissioner] to show there is other gainful work in the national economy which the
claimant could perform.” Carroll, 705 F.2d at 642.

Il. The ALJ’s Decision

The ALJ followed the required sequential analysis for evaluating plaintiff's claim.
Under step one, the ALJ found that plaintiff had not engaged in substantial gainful activity
since November 4, 2013. (Tr. 46) At step two, the ALJ found that plaintiff had the severe
impairment of inflammatory bowel disease/Crohn’s disease. (Tr. 46) At step three, the
ALJ determined that plaintiff did not have an impairment or combination of impairments
that meets or medically equals the severity of one of the listed impairments. (Tr. 46)
Before proceeding to step four, the ALJ found that plaintiff had the residual functional
capacity (“RFC”) to perform light work as defined in 20 C.F.R. 416.967 except that she
required ready access to a restroom. (Tr. 47-50) At step four, the ALJ found that plaintiff
had no past relevant work. (Tr. 50) At’step five, the ALJ determined that plaintiff was
capable of performing other work existing in significant numbers in the national economy,
including jobs such as cleaner, office helper, and photocopying machine operator. (Tr.
51) Accordingly, the ALJ found that plaintiff had not been under a disability within the

meaning of the Act. (Tr. 52)

IV. Plaintiffs Challenge

The sole issue presented in plaintiff's motion is whether the ALJ failed to assess
the amount of time that plaintiff would be off-work due to her need for bathroom breaks.

Specifically, plaintiff requests remand to determine the frequency and duration of said

breaks. (Dkt. No. 8-1 at 9-11)

 

3 Plaintiff withdrew her two remaining arguments from the instant motion following the Commissioner's filing
of a suppiemental transcript. (Dkt. Nos. 10, 12)

6
The ALJ in this case rejected plaintiff's testimony that she required up to ten

bathroom breaks per day:

The claimant's testimony of disabling symptoms and limitations, including

bathroom needs, was not entirely consistent with the evidentiary record,

which shows that, while there are some limitations of function, they do not

preclude all fulltime work, and that the claimant had good control of

symptoms after January 2014 and also offered conflicting reports of how

often she uses the bathroom.

(Tr. 47, 738, 741, 746) Contrary to plaintiff's assertion, the ALJ addressed the frequency
and duration of bathroom breaks in formulating the RFC. (See Tr. 49 [I have found that
ihe claimant requires ready access to a bathroom without a need for greater than normal
resiroom breaks in an eight-hour workday;” see aiso id. [*’the claimant’s inflammatory
bowel disease does not routinely require additional bathroom breaks .. . .”}) (emphasis
added).

The ALJ also discussed the lack of corroborating medical evidence of plaintiff's
need for frequent bathroom privileges of up to ten breaks per day. (Tr. 48-50) For
example, he cited the medical records showing that in January, 2014, she was feeling
well with a condition “mostly well controlled” with medication compliance following
surgery. (Tr. 48, 1173) In April, 2014, plaintiff denied hematochezia, melena,
hematemesis, change in bowel habits, diarrhea, and constipation. (Tr. 49, 512) In
January, 2015, plaintiff's treating gastroenterologist noted that plaintiff did well with stable
Crohn’s, including a period of remission. (Tr. 49, 1148-49) Although plaintiff reported
occasional flare-ups, she also reported in January, 2015, that she her Crohn's had been
in remission since starting with Humira with two to three bowel movements per day

without nausea, vomiting, or bleeding. (Tr. 49) In April and August 2016, plaintiff

reported to her primary care physician that she had three bowel movements daily and

7
had ho abdominal-related symptoms. (Tr. 26, 50, 1281) The ALJ observed that plaintiff
reported to her gastroenterologist on April 7, 2016, that she had “frequent use of the
bathroom 10 times per day,” but her examination was within normal limits, exhibiting non-
tender abdomen without muscle guarding or rebound tenderness. (Tr. 50, 1285-86)
Finally, the ALJ noted that plaintiff “appear[ed] to have a very recent exacerbation in
Crohn's, per notes dated April 7, 2016, when she complained of 10 bowel movements
per day, but this was generally contemporaneous with claimant’s hearing and just two
weeks later the claimant told her primary care provider that she only had three bowel
movements per day.” (Tr. 49, 1281, 1285)

The above evidence supports the ALJ's conclusion that plaintiff's inflammatory
bowel disease/Crohn’s did not routinely require additional bathroom breaks and that the
record did not substantiate her allegations of ten bathroom breaks per day. See Breyette
v. Comm’r of Soe. Sec., No. 13-CV-366, 2014 WL 2533162, at *2 (N.D.N.Y. June 5, 2014)
(affirming Commissioner's decision where ALJ considered frequency and duration of
bathroom visits and that the medical record did not support the asserted need for
additional breaks due to IBS/Crohn’s). He also did not commit legal error in failing to
assess the amount of time that plaintiff would be off-work due to restroom breaks because
he found that she would not require any additional workday breaks.

Moreover, the ALJ accommodated plaintiff's impairment—to the extent it was
supported by the record—by including in the RFC “ready access” to restroom facilities.
(Tr. 47, 49) He took testimony from a vocational expert (“VE”), who identified three
examples of jobs that an individual with plaintiff's age, education, no work experience and

RFC could perform: cleaner, office helper, and photocopying machine operator. (Tr. 51,
756) Although the ALJ explicitly found that the record did not support the need for
additional restroom breaks, the VE testified that these jobs could still be performed even
with two extra breaks of five minutes during the workday and even if the timing of the
breaks was unpredictable. (Tr. 49, 756, 758) She further testified that the cleaner job
was performed in hotel rooms where a bathroom was always readily available; and with
respect to the office jobs it was an acceptable practice to leave the workstation on an
urgent or unpredictable basis. (Tr. 758). A vocational expert's testimony in response. to
hypothetical questions constitutes substantial evidence to support the ALJ's
determination. Suttles v. Berryhill, 756 Fed. Appx. 77, 78 (2d Cir. 2019); see also
Claymore v. Astrue, 519 Fed. Appx. 36, 38-39 (2d Cir..2013) (“[A]n ALJ is entitled to rely
on Vocational Expert's testimony of a hypothetical that is based on assumptions that are

supported by evidence in the record.”) (citation omitted). The RFC is therefore supported

by subsiantial evidence in the record.
CONCLUSION
For the foregoing reasons, plaintiff's motion for judgment on the pleadings (Dkt.
No. 8) is denied, and defendant Commissioner of Social Security’s motion for judgment

on the pleadings (Dkt. No. 11) is granted.

The Clerk of Court shall take all steps necessary to close this case.

SO ORDERED.

Dated: February (4, 2020
Buffalo, New York

MICHAEL J. ROEMER
United States Magistrate Judge

10
